Citation Nr: 1205368	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a vascular disorder.

2.  Entitlement to service connection for a leg disability.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In August 2011, the Board received a statement from the Veteran, which indicated that he wished to appear before the Board via teleconference.  As such, the Veteran's claim must be remanded to schedule him for a Board video conference hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran's claims of entitlement to service connection for a vascular disorder, a leg disability, and a heart condition are remanded to the AMC/RO to schedule the Veteran for a Board video conference hearing.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claims should be returned directly to the Board for further consideration.  



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

